EXHIBIT 10.2



FURMANITE CORPORATION


LONG-TERM INCENTIVE AGREEMENT


This sets forth the terms of the Long-Term Incentive Agreement (“Agreement”)
made this 31st day of July, 2015 (“Effective Date”), between Furmanite
Corporation, a Delaware corporation (“Company”), and
_______________________________ (“Grantee”).
WITNESSETH:
WHEREAS, the shareholders of the Company previously approved, and the Company
continues to maintain, the Furmanite Corporation 1994 Stock Incentive Plan, as
amended and restated as of May 9, 2013 (“Plan”);
WHEREAS, for purposes of this Agreement, all defined terms, as indicated by the
capitalization of the first letter of such term, shall have the meanings
specified in the Plan to the extent not specified in this Agreement;
WHEREAS, the above-named Grantee is an employee of the Company or a subsidiary
of the Company (a “Business Relationship”); and
WHEREAS, pursuant and subject to the terms of the Plan, and in accordance with
the terms of this Agreement, the Company wishes for the Grantee to have a
proprietary interest in the Company’s financial success by granting the Grantee:
(a)
Restricted Share Units of the Company’s Common Stock (the “RSUs”); and

(b)
Performance-based Restricted Share Units of the Company’s Common Stock (the
“PSUs”).

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1. GRANTS
1.1    Grant of RSUs. Subject to the terms and conditions of the Plan and the
terms and conditions set forth in this Agreement, the Company hereby grants to
the Grantee ______ RSUs


1.2    Grant of PSUs. Subject to the terms and conditions of the Plan and the
terms and conditions set forth in this Agreement, the Company hereby grants to
the Grantee _______target PSUs, representing the maximum number of PSUs that may
be earned based on achievement of the target levels of performance, described
herein in Sections 2.2 (a)(ii)-(iii), 2.2(b) (ii)-(iii) and 2.2 (c) (ii)-(iii)
(the “Target PSUs”). Additionally, the Company hereby grants to the Grantee
_______ potential PSUs, representing the maximum number of PSUs, and being fifty
percent (50%) of the Target PSUs, that may be earned for the stated level of
performance, described herein in Sections 2.2 (a)(iv), 2.2(b)(iv) and 2.2
(c)(iv), (the “Potential PSUs”).
















Confidential
1
7/31/2015





--------------------------------------------------------------------------------



ARTICLE 2. VESTING; DURATION; AND EXERCISE
2.1     Vesting of the RSUs.
(a)    If the Grantee maintains a continuous Business Relationship with the
Company through July 31, 2016 then the Grantee shall vest in 33.33 percent of
the RSUs.
(b)    If the Grantee maintains a continuous Business Relationship with the
Company through July 31, 2017 then the Grantee shall vest in an additional 33.33
percent of the RSUs.
(c)    If the Grantee maintains a continuous Business Relationship with the
Company through July 31, 2018 then the Grantee shall vest in the remaining 33.34
percent of the RSUs.
(d)    To the extent the Grantee does not maintain a Business Relationship for
the requisite period in accordance with (a) - (c) of this section above, or as
detailed below, whereby any or all of the granted RSUs are not vested, all of
Grantee’s rights with respect to such unvested RSUs shall be forfeited on the
date of termination of the Business Relationship of the Grantee with the
Company.
(e)    Upon vesting of the RSUs, the Grantee will receive one share of the
Company’s Common Stock for each RSU vested. No partial shares will be issued.
(f)    For purposes of this Agreement, a Business Relationship with the Company
shall include a Business Relationship with an affiliate or subsidiary of the
Company (i.e., any business organization controlling, controlled by, or under
common control with, the Company).
2.2    Vesting of the PSUs.
(a)     If the Grantee maintains a continuous Business Relationship with the
Company through the first anniversary of the Effective Date, and if the
Company’s Relative one year Total Shareholder Return (RTSR) (the “1st
Measurement Period”), is:
(i) less than the 25th percentile, then the Grantee shall not vest in any PSUs.
(ii) greater than or equal to the 25th percentile and less than the 50th
percentile, then Grantee shall vest 16.66 percent of the Target PSUs.
(iii) greater than or equal to the 50th percentile and less than the 75th
percentile, then Grantee shall vest 33.33 percent of the Target PSUs. This
represents the target level of performance.
(iv) greater than or equal to the 75th percentile, then Grantee shall vest 33.33
percent of the Target PSUs and shall vest 33.33 percent of the Potential PSUs.
This represents the maximum level of performance.
(b)     If the Grantee maintains a continuous Business Relationship with the
Company through the second anniversary of the Effective Date, and if the
Company’s Relative two year Total Shareholder Return (RTSR) (the “2nd
Measurement Period”), is:
(i) less than the 25th percentile, then the Grantee shall not vest in any PSUs.
(ii) greater than or equal to the 25th percentile and less than the 50th
percentile, then Grantee shall vest 16.67 percent of the Target PSUs.


Confidential
2
7/31/2015





--------------------------------------------------------------------------------



(iii) greater than or equal to the 50th percentile and less than the 75th
percentile, then Grantee shall vest 33.33 percent of the Target PSUs. This
represents the target level of performance.
(iv) greater than or equal to the 75th percentile, then Grantee shall vest 33.33
percent of the Target PSUs and shall vest 33.33 percent of the Potential PSUs.
This represents the maximum level of performance.
(c)     If the Grantee maintains a continuous Business Relationship with the
Company through the third anniversary of the Effective Date, and if the
Company’s three year Relative Total Shareholder Return (RTSR) (the “3rd
Measurement Period”), is:
(i) less than the 25th percentile, then the Grantee shall not vest in any PSUs.
(ii) greater than or equal to the 25th percentile and less than the 50th
percentile, then Grantee shall vest 16.67 percent of the Target PSUs.
(iii) greater than or equal to the 50th percentile and less than the 75th
percentile, then Grantee shall vest 33.34 percent of the Target PSUs. This
represents the target level of performance.
(iv) greater than or equal to the 75th percentile, then Grantee shall vest 33.34
percent of the Target PSUs and shall vest 33.34 percent of the Potential PSUs.
This represents the maximum level of performance.
2.3     Not applicable.
2.4    Market “Stand-Off” Agreement. The Grantee hereby agrees that, during the
period of duration (not to exceed one hundred eighty (180) days) specified by
the Company and an underwriter of Common Stock or other securities of the
Company, following the effective date of a registration statement of the Company
filed under the Act, such Grantee shall not, to the extent requested by the
Company and such underwriter, directly or indirectly sell, offer to sell,
contract to sell (including without limitation, any short sale), grant any
option to purchase or otherwise transfer or dispose of (other than to donees who
agree to be similarly bound) any securities of the Company held by the Grantee
at any time during such period except shares included in such registration;
provided, however, that all officers and directors of the Company enter into
similar agreements. The market “stand-off” agreement established pursuant to
this Section 2.4 shall have perpetual duration.
2.5    Transfers. All grants herein are non-transferrable. Any attempted
transfer of the grants will result in forfeiture without consideration.
2.6    RSTR. “RTSR” means the Company’s Total Stockholder Return relative to the
Total Stockholder Returns of the other Group Companies. RTSR will be determined,
annually by ranking the Company and the Group Companies from the highest to
lowest according to their respective Total Stockholder Return, then calculating
the Relative TSR percentile ranking of the Company relative to the other Group
Companies as follows:
P = 1
–
 
(R - 1)
 
(N - 1)

Where: “P” represents the Relative TSR percentile ranking rounded to the nearest
whole percentile. “R” represents the Company’s ranking among the Group
Companies. “R” is derived, for the applicable period, by listing the peer group,
including the Company, in order of decreasing TSR performance from 1 to N, with
“R” being the integer where the Company is located on the list. “N” represents
the number of Group Companies, inclusive of Furmanite Corporation.


Confidential
3
7/31/2015





--------------------------------------------------------------------------------



For illustration purposes the above listed formula and calculation is used for a
hypothetical grant awarded in 2012:
 
Peer Group & FRM TSR
Rank "R"
1st YR TSR
2nd Yr TSR
3rd YR TSR
 
2012
2013
2014
1
147.30%
173.60%
320.90%
2
61.30%
108.60%
131.50%
3
40.20%
107.60%
128.20%
4
24.80%
50.70%
61.80%
5
20.60%
34.70%
54.90%
6
17.60%
24.30%
38.90%
7
12.80%
9.30%
32.00%
8
7.00%
3.60%
19.60%
9
-5.50%
-10.30%
17.60%
10
-12.90%
-21.40%
-0.80%
11
-17.90%
-22.20%
-29.80%
12
-30.40%
-24.80%
-50.30%
13
-62.10%
-27.50%
-81.90%
Furmanite
-17.90%
34.70%
19.60%
 
 
 
 
"P" =
16.67%
66.67%
41.67%
"N" = 13
 
 
 

“Total Stockholder Return” means the number calculated by dividing (i) the
Closing Average Share Value minus the Opening Average Share Value (in each case
adjusted to take into consideration the cumulative amount of dividends per share
for the Measurement Period, assuming reinvestment, as of the of applicable
ex-dividend date, of all cash dividends and other cash distributions (excluding
cash distributions resulting from share repurchases or redemptions by the
Company) paid to stockholders) by (ii) the Opening Average Share Value.
“Opening Average Share Value” means the average of the daily closing prices per
share of a Group Company’s stock as reported on the NYSE for all Trading Days in
the 14 calendar days immediately prior to January 1, 2015.
“Closing Average Share Value” means the average of the daily closing prices per
share of a Group Company’s stock as reported on the NYSE for all Trading Days in
the Closing Average Period.
“Closing Average Period” means (i) in the absence of a Change of Control of the
Company, the 14 calendar days immediately prior to January 1, 2016 for the 1st
Measurement Period; the 14 calendar days immediately prior to January 1, 2017
for the 2nd Measurement Period; and the 14 calendar days immediately prior to
January 1, 2018 for the 3rd Measurement Period; or (ii) in the event of a Change
of Control, the 90 calendar days immediately prior to and including the
effective date of the Change of Control.
“Group Companies” means: Aegion Corp. (AEG); Argan, Inc. (AGX); Ameresco, Inc.
(AMRC); Forbes Energy Services (FES); Great Lakes Dredge & Dock Corp. (GLDD);
Integrated Electrical Services, Inc. (IESC); Matrix Service Co. (MTRX); Mistras
Group, Inc. (MG); MYR Group (MYRG); Orion Marine Group, (ORN); Tesco Corporation
(TESO); Team, Inc. (TISI). The Group Companies may be changed annually as
follows:




Confidential
4
7/31/2015





--------------------------------------------------------------------------------



(i) In the event of a merger, acquisition or business combination transaction of
a Group Company with or by another Group Company, the surviving entity shall
remain a Group Company;
(ii) In the event of a merger, acquisition, or business combination transaction
of a Group Company with or by another company that is not a Group Company, or
“going private transaction” where the Group Company is not the surviving entity
or is otherwise no longer publicly traded, the company shall no longer be a
Group Company; and
(iii) In the event of a bankruptcy of a Group Company, such company shall remain
a Group Company and its stock price will continue to be tracked for purposes of
the Relative TSR calculation. If the company liquidates, it will remain a Group
Company and its stock price will be reduced to zero for all remaining
Measurement Periods in the Performance Period.
(iv) In the sole and absolute judgment of the Compensation Committee of the
Company based on such other factors as the Committee determines to be
appropriate and/or advisable in the circumstances.
2.7    Maximum Number of Performance Share Units (PSUs). Notwithstanding any
provision to the contrary, the maximum award of PSUs shall be 150% of the Target
PSUs listed in 1.2 (i.e., the sum of the Target PSUs and the Potential PSUs).
ARTICLE 3. FORFEITURE AND RETURN OF SHARES
3.1    Termination for Cause. If the Business Relationship between the Grantee
and the Company is terminated under the circumstances described in section 10.3
of the Plan, this Agreement shall immediately terminate and Grantee’s rights
with respect to all of the grants, or stock acquired therefrom, whether or not
the Grantee has vested shall be immediately forfeited without consideration.
3.2    Return of Shares. If the Company’s Board of Directors determines that the
PSUs considered vested and that such vesting was based on materially inaccurate
financial information or any other materially inaccurate performance criteria,
then the Company’s Board of Directors may, in its discretion (a) treat any or
all of such Restricted Shares derived from the PSUs that are held in the escrow
described in this Agreement as no longer vested and immediately forfeited, (b)
require the Grantee to return any or all of such Restricted Shares derived from
the PSUs that have been released to the Grantee from the escrow described in
this Agreement, and/or (c) require the Grantee to repay to the Company the cash
equivalent of any or all of such PSUs that have been released to the Grantee
from the escrow described in this Agreement and previously disposed of by the
Grantee. Grantee agrees to return such PSUs (or to make such repayment) within
10 business days of the Board of Directors’ demand. In the case of a repayment
of the cash equivalent, the amount to be repaid to the Company shall equal the
value of the applicable PSUs, determined as the closing price for the Company’s
Common Stock on the day respective set of PSUs vested.
3.3     Restrictive Covenants. This Agreement is made subject to and in reliance
of Grantee’s execution and compliance with the Company’s Proprietary Information
Inventions and Non-Solicitation (PIINS) Agreement.
ARTICLE 4. MISCELLANEOUS
4.1    Restricted Stock Units and Performance-based Restricted Stock Units. RSUs
are restricted stock units subject to the time vesting requirements herein and
are not restricted stock and have no voting or dividend rights. PSUs are
restricted stock units subject to the performance vesting requirements herein
and are not restricted stock and have no voting or dividend rights.




Confidential
5
7/31/2015





--------------------------------------------------------------------------------



4.2     Adjustments for Stock Splits, Stock Dividends, etc. If there is any
stock split-up, stock dividend, stock distribution or other reclassification of
the Common Stock of the Company, any and all new, substituted or additional
securities to which the Grantee is entitled by reason of his or her ownership of
the RSUs, or PSUs shall be immediately subject to the provisions of this
Agreement in the same manner and to the same extent as the original equity.
4.2    Withholding Taxes. The Grantee acknowledges and agrees that the Company
has the right to deduct from payments of any kind otherwise due to the Grantee
any federal, state or local taxes of any kind required by law to be withheld
with respect to the grant, vesting and exercise of the rights granted pursuant
to this Agreement.     
4.3    No Rights to Business Relationship. Nothing contained in this Agreement
shall be construed as giving the Grantee any right to continue his or her
Business Relationship with the Company.
4.4    Waiver. From time to time the Company may waive its rights hereunder
either generally or with respect to one or more specific transfers which have
been proposed, attempted or made. All action to be taken by the Company
hereunder shall be taken by vote of a majority of its disinterested members of
the Board of Directors then in office.
4.5    Acknowledgments by Grantee. The Grantee acknowledges that the Grantee has
been advised, and that the Grantee understands, that:
(a)    the grant of the RSUs and the PSUs and the issuance of any shares
pursuant to this Agreement may be subject to, or may become subject to,
applicable reporting, disclosure and holding period restrictions imposed by Rule
144 under the Securities Act of 1933 ("Rule 144") and Section 16 of the
Securities Exchange Act of 1934 ("Section 16"); and
(b)    shares acquired could be subject to Section 16(a) reporting requirements
as well as the short swing trading prohibition contained in Section 16(b) which
generally precludes any profit taking with respect to any stock transactions
which occur within any six-month period.
4.6    Special Circumstances. In the event Grantee dies, becomes
disabled/incapacitated, the RSU grants herein shall immediately vest. To the
extent PSUs are still outstanding on the death, disability/incapacitation, the
PSUs shall remain open for the periods of vesting herein and shall only vest to
the extent the performance measures are satisfied in 2.2 (a).
4.7    Not applicable.
4.8    Notices. All notices to a party hereto shall be in writing and shall be
deemed to have been adequately given if delivered in person or if given by
registered or certified mail, postage prepaid:
If to the Company:
 
Furmanite Corporation
 
 
10370 Richmond Avenue
 
 
Suite 600
 
 
Houston, TX 77042
 
 
Attn: Human Resources



If to the Grantee:
 
 
 
 
 
 
 
 
 
 
 

Confidential
6
7/31/2015





--------------------------------------------------------------------------------





or to such other address as any party may from time to time designate for itself
by notice in writing given to the other parties hereto.
4.9    Amendments. This Agreement may be amended or modified in whole or in part
only by an instrument in writing signed by the Company and the Grantee.
4.10    Successors and Assigns; Assignment. This Agreement shall be binding upon
the parties hereto and their heirs, representatives, successors and assigns. The
Company may assign its rights hereunder either generally or from time to time.
4.11    Entire Agreement. This Agreement is entered into pursuant to and subject
to the terms of the Plan, the applicable terms of which are incorporated herein
by reference. This Agreement, Exhibits to this Agreement and applicable terms of
the Plan constitute the entire agreement between the parties, and all premises,
representations, understandings, warranties and agreements with reference to the
subject matter hereof have been expressed herein or in the documents
incorporated herein by reference.
4.12    Applicable Law; Severability. This Agreement shall be governed by and
construed and enforced in accordance with Texas law. Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision hereof shall be
prohibited by or invalid under any such law, that provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating or
nullifying the remainder of that provision or any other provisions of this
Agreement.
4.13    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed in original but all of which together shall
constitute one and the same instrument.
4.14    Effect of Heading. Any table of contents, title of any article or
section heading herein contained is for convenience or reference only and shall
not affect the meaning of construction of any of the provisions hereof.
IN WITNESS WHEREOF, the Grantee has hereunto set his hand and the Company has
authorized this Agreement to be signed by a duly authorized officer, to be
effective as of the Effective Date.
FURMANITE CORPORATION
By:
 
 
Name:
 
Title:

 
 
 
, Grantee



    














Confidential
7
7/31/2015



